Name: Commission Regulation (EEC) No 742/92 of 26 March 1992 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 82/ 1927. 3 . 92 COMMISSION REGULATION (EEC) No 742/92 of 26 March 1992 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas, since a new sluice-gate price is to be fixed for certain products ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 n ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing coun ­ tries ^, as extended by Regulation (EEC) No 3588/91 Q, and (EEC) No 71 5/90 (8) on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States (ACP States), as last amended by Regulation (EEC) No 444/92 (9), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain poultrymeat products ;Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulation (EEC) No 3637/91 (*) last fixed for the period 1 January to 31 March 1992, they must be fixed anew for the period 1 April to 30 June 1992 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 October 1991 to 29 February 1992 ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries ( 10), as extended by Regulation (EEC) No 3587/91 ("), partially or totally suspends Common Tariff duties, in particular on certain poultry ­ meat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (12), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the price of the quantity of feed grain required for the production of poultrymeat varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 April to 30 June 1992 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 128, 11 . 5. 1989, p. 29. 0 OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. 0 OJ No L 344, 14. 12. 1991 , p. 51 . o OJ No L 370, 31 . 12. 1990. O OJ No L 341 , 12. 12. 1991 , p. 6. ( «) OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 52, 27. 2. 1992, p. 7. (,0) OJ No L 370, 31 . 12. 1990, p. 86. (") OJ No L 341 , 12. 12. 1991 , p. 1 . H OJ No L 263, 19. 9. 1991 , p. 1 . No L 82/20 Official Journal of the European Communities 27. 3 . 92 Whereas Council Regulations (EEC) No 518/92 0, (EEC) No 519/92 0 and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 579/92 (4) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards poultrymeat ; HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 April 1992. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 56, 29 . 2. 1992, p. 3 . 0 OJ No L 56, 29 . 2. 1992, p. 6. (3) OJ No L 56, 29 . 2. 1992, p. 9 . (4) OJ No L 62, 7. 3 . 1992, p . 15. 27. 3 . 92 Official Journal of the European Communities No L 82/21 ANNEX to the Commission Regulation of 26 March 1992 fixing the sluice-gate prices and levies for poultrymeat (') (*) CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 010511 00 22,44 6,23  0105 19 10 99,36 20,55  01051990 22,44 6,23  ECU/100 kg ECU/ 100 kg 010591 00 77,93 25,27 (4)  010599 10 88,02 39,08  0105 99 20 113,80 39,17 (4)  0105 99 30 103,19 29,47 (4)  0105 99 50 119,57 40,89  0207 10 11 97,91 31,75 (4)  0207 10 15 111,33 36,10 (4)  0207 10 19 121,30 39,33 (4)  020710 31 147,42 42,10 (4)  0207 10 39 161,60 46,15 (4)  0207 10 51 103,55 45,98 (4)  0207 10 55 125,74 55,83 (4)  0207 10 59 139,71 62,03 (2)(4)  0207 10 71 162,57 55,96 (4)  0207 10 79 153,55 59,50 (2)(4)  0207 10 90 170,81 58,41  0207 21 10 111,33 36,10 (4)  0207 21 90 121,30 39,33 (4)  0207 22 10 147,42 42,10 (4)  0207 22 90 161,60 46,15 (4)  0207 23 11 125,74 55,83 (4)  0207 23 19 139,71 62,03 (2)(4)  0207 23 51 162,57 55,96 (4)  0207 23 59 153,55 59,50 (2)(4)  0207 23 90 170,81 58,41  0207 31 00 1 625,70 559,60 3 (3) 0207 39 11 285,52 105,23 (4)  0207 39 13 133,43 43,26 (4)  0207 39 15 92,15 32,75 (4)  0207 39 17 63,80 22,68 (4)  0207 39 21 183,69 59,57 (4)  0207 39 23 172,56 55,96 (4)  0207 39 25 283,54 100,78  0207 39 27 63,80 22,68 (4)  0207 39 31 309,58 88,41 (4)  Official Journal of the European Communities 27. 3. 92No L 82/22 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 33 177,76 50,77 0  0207 39 35 92,15 32,75 (4)  0207 39 37 63,80 22,68 (4)  0207 39 41 235,87 67,36 (4)  0207 39 43 110,57 31,58 (4)  0207 39 45 199,02 56,84 (4)  0207 39 47 283,54 100,78 (4)  0207 39 51 63,80 22,68 (4)  0207 39 53 322,46 1 24,95 (2)(4)  0207 39 55 285,52 105,23 (2)(4)  0207 39 57 153,68 68,23  0207 39 61 168,91 65,45 (2)(4)  0207 39 63 187,89 64,25  0207 39 65 92,15 32,75 (2)(4)  0207 39 67 63,80 22,68 (*)(4)  0207 39 71 23033 89,25 (2) &lt;4)  0207 39 73 183,69 59,57 (2)(4)  0207 39 75 222,65 86,28 (2)(4)  0207 39 77 172,56 55,96 (2)(4)  0207 39 81 195,51 80,74 (2)(4)  0207 39 83 283,54 100,78  0207 39 85 63,80 22,68 (4)  0207 39 90 163,04 57,95 10 0207 41 10 285,52 1 05^23 (4)  0207 41 11 133,43 43,26 (4)  020741 21 92,15 32,75 (4)  0207 41 31 63,80 22,68 (4)  0207 41 41 183,69 -59,57 (4)  0207 41 51 172,56 55,96 (4)  0207 41 71 283,54 1 00,78 (4)  0207 41 90 63,80 22,68 (4)  0207 42 10 309,58 88,41 (4)  0207 4211 177,76 50,77 (4)  0207 42 21 92,15 32,75 (4)  0207 42 31 63,80 22,68 (4)  0207 42 41 235,87 67,36 (4)  0207 42 51 110,57 31,58 (4)  0207 42 59 199,02 56,84 (4)  0207 42 71 283,54 100,78 (4)  0207 42 90 63,80 22,68 (4)  0207 43 1 1 322,46 1 24,95 (2) (4)  0207 43 15 285,52 1 05,23 (2)(4)  0207 43 21 153,68 68,23  0207 43 23 168,91 65,45 0 (4)  27. 3. 92 Official Journal of the European Communities No L 82/23 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 25 187,89 64,25  0207 43 31 92,15 32,75 (2)(4)  0207 43 41 63,80 22,68 0 (4)  0207 43 51 230,33 89,25 (2)(4)  0207 43 53 183,69 59,57 (2)(4)  020743 61 222,65 86,28 (2)(4)  0207 43 63 172,56 55,96 (2)(4)  0207 43 71 195,51 80,74 (2)(4)  0207 43 81 283,54 100,78  0207 43 90 63,80 22,68 (4)  0207 50 10 1 625,70 559,60 3 (3) 0207 50 90 163,04 57,95 10 0209 00 90 , 141,77 50,39  0210 90 71 1 625,70 559,60 3 0210 90 79 163,04 57,95 10 1501 00 90 170,12 60,47 18 1602 31 11 294,84 84,20 17 1602 31 19 311,89 110,86 17 1602 31 30 170,12 60,47 17 1602 31 90 99,24 35,27 17 1602 39 11 280,72 104,92  1602 39 19 311,89 110,86 17 1602 39 30 170,12 60,47 17 1602 39 90 99,24 35,27 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3809/91 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 579/92 have been presented, are subject to the levies set out in the Annex to that Regulation. O No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.